Citation Nr: 1501087	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-04 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for right ear hearing loss.  

3.  Entitlement to service connection for a sleep disorder, claimed as sleep disturbance and diagnosed as sleep apnea.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1977 to July 1992.  This included deployment to Saudi Arabia from October 1990 to July 1991.  These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 and October 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that the Veteran's appeal originally included claims of entitlement to service connection for chronic fatigue syndrome, irritable bowel syndrome, headaches, and skin lesions.  In a February 2012 rating decision, the RO granted service connection for both chronic fatigue syndrome and irritable bowel syndrome.  The RO specified that the evaluation for chronic fatigue syndrome included consideration of his headaches.  The Board finds that these grants of service connection constitute a full award of the benefits sought on appeal with respect to those issues.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the Veteran did not initiate an appeal with the RO's initial ratings or effective dates.  Thus, those matters are not in appellate status.  See Grantham, 114 F.3d at 1158.  As the RO's February 2012 decision constitutes a full grant of the benefits sought on appeal for those issues, no further consideration is necessary.  

With regard to the Veteran's claim of entitlement to service connection for skin lesions, the RO similarly granted service connection for verruca acuminata and tinea pedis in an October 2010 rating decision.  Again, the record currently available to the Board indicates that the appellant did not initiate an appeal with the RO's initial ratings or effective dates.  Thus, those matters are not in appellate status.  See Grantham, 114 F.3d at 1158.  Moreover, the Veteran's March 2012 substantive appeal specified that he had filed VA Form 9 in response to the January 2012 statement of the case (SOC) on the issue of entitlement to service connection for right ear hearing loss, but did not reference the February 2012 SOC on the issue of entitlement to service connection for skin lesions on the bilateral thighs and left forearm.  Therefore, the Veteran has not perfected an appeal with regard to this issue, and it is not before the Board for appellate review.  

The Veterans Benefits Management System (VBMS) does not include any additional documents.  The Veteran's Virtual VA claims file includes records from the Kansas City VA Medical Center (VAMC) and Nevada Community Based Outpatient Clinic (CBOC) for treatment from May 2010 to January 2012.  The RO has considered these records as they pertain to right ear hearing loss in a January 2012 SOC, but has not reviewed them as they pertain to a sleep disorder in the December 2012 SOC or April 2013 supplemental statement of the case (SSOC).  To the extent that the new VA treatment records are relevant to the issue of entitlement to service connection for a sleep disorder, this decision remands that claim for further development, and the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider the evidence submitted since the December 2012 SOC and April 2013 SSOC.  See 38 C.F.R. § 20.1304.  As the RO has reviewed these records as they pertain to the issue of entitlement to service connection for right ear hearing loss, the Board finds that there is no prejudice in proceeding with consideration of the evidence in the Virtual VA file.  

The issue of entitlement to service connection for a sleep disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  In a February 2000 rating decision, the RO denied the Veteran's claim of service connection for bilateral hearing loss.  The Veteran did not file an appeal and did not submit new and material evidence within one year.  

2.  Since the February 2000 rating decision, the Veteran has submitted VA treatment records showing a current diagnosis of right ear hearing loss, and private treatment records showing a current diagnosis of right ear hearing loss and a favorable medical nexus opinion.  

3.  The evidence received subsequent to the February 2000 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for right ear hearing loss.  

4.  The Veteran's right ear hearing loss is due to his active duty military service.  


CONCLUSIONS OF LAW

1.  The February 2000 rating decision denying service connection for right ear hearing loss is final.  38 U.S.C.A. §§ 7105(b)(1), 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).  

2.  The evidence received since the February 2000 rating decision is new and material, and the claim of entitlement to service connection for right ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

3.  Right ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required.

The RO denied the Veteran's claim for entitlement to service connection for bilateral hearing loss in a February 2000 rating decision, citing the lack of diagnosis for right ear hearing loss at a January 2000 VA audiological examination.  The decision became final when the Veteran failed to file a notice of disagreement or new and material evidence within one year of the rating decision.  See 38 C.F.R. § 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

At the time of the February 2000 rating decision, the evidence included the Veteran's service treatment records, a January 2000 VA examination report, and the Veteran's lay statements.  The January 2000 VA examination report failed to diagnose right ear hearing loss under VA criteria, see 38 C.F.R. § 3.385 (2014), and the RO denied the claim, in part, for that reason.  

Evidence submitted after the February 2000 rating decision includes Kansas City VAMC and Nevada CBOC treatment records dated from August 2009 to March 2010 and a March 2010 VA examination.  The VA treatment records include an October 2009 audiology consult showing normal sloping to moderate sensorineural hearing loss in the right ear, with 92 percent word recognition scores.  The March 2010 VA examination report failed to show diagnosis of right ear hearing loss for VA purposes with audiological testing results of 15 decibels at 500 HZ, 15 decibels at 1000 HZ, 15 decibels at 2000 HZ, 30 decibels at 3000 HZ, and 30 decibels at 4000 HZ, and a 94 percent speech recognition score.  

In the April 2010 rating decision on appeal, the RO found clear and unmistakable error in the January 2000 rating decision's denial of service connection for left ear hearing loss, and granted service connection with a noncompensable evaluation effective his September 1999 date of claim.  The RO also reopened the claim of entitlement to service connection for right ear hearing loss, but denied the claim based on the March 2010 VA examination results.  Also newly submitted were March 2012 private audiological treatment records.  These records include a diagnosis of right ear hearing loss based on audiological testing showing 40 decibels at 500 HZ, 40 decibels at 1000 HZ, 35 decibels at 2000 HZ, 55 decibels at 3000 HZ, and 60 decibels at 4000 HZ, with an 84 percent Maryland CNC speech discrimination score.  The March 2012 private audiologist further offered a medical nexus opinion in favor of the Veteran's claim.  

Notwithstanding the RO's reopening of the Veteran's claim of entitlement to service connection in the April 2010 rating decision on appeal, the Board has a jurisdictional responsibility to consider whether it is proper for that claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Evidence of a current disability was not present at the time of the February 2000 rating decision.  The Veteran has supplied new evidence as to this missing material element of his claim with the October 2009 VA audiology consult and March 2012 private treatment records.  Therefore, the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for right ear hearing loss.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

There is a current disability as the March 2012 private record diagnosed right ear hearing loss for VA purposes.  Second, there is in-service noise exposure due to the Veteran's job as a mechanic.  Notably, the Veteran's May 1992 separation examination showed audiological testing results of 40 decibels at 500 HZ and 40 decibels at 1000 HZ, establishing hearing loss as defined at 38 C.F.R. § 3.385 while still in service.  Third, the private medical evidence also establishes a nexus between the Veteran's right ear hearing loss and his active service and was based upon a review of the relevant service and treatment records.  The March 2012 private audiological opinion relates the Veteran's current right ear hearing loss to his in-service exposure to hazardous noise levels as a mechanic.  The private audiologist supported her findings by citing in-service threshold shifts in the Veteran's hearing acuity of up to 40 decibels.  

The private audiologist's opinion is consistent with the Veteran's service records.  His DD 214 establishes that he worked as a motor transport operator.  The job duties of a motor transport operator entail a moderate probability of in-service hazardous noise exposure.  See VA Fast Letter 10-35 (September 2, 2010).  Additionally, comparing the Veteran's July 1981 audiogram to the audiogram done at his May 1992 separation examination reveals 40-decibel threshold shifts at 500 HZ and 1000 HZ in the right ear.  The Board recognizes that the March 2010 VA examiner found no right ear hearing loss for VA purposes.  However, that examiner did not discuss the 92 percent speech recognition scores in the October 2009 VA audiology consult.  Additionally, the March 2012 private audiologist noted a significant decrease in the Veteran's hearing since the March 2010 VA examination.  

Thus, there is in-service noise exposure, a current disability, and a nexus to service.  See Shedden, 381 F.3d at 1167.  Accordingly, service connection is warranted. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for right ear hearing loss is reopened.

Service connection for right ear hearing loss is granted.


REMAND

Remand is required for an adequate examination.  The Veteran has claimed service connection for sleep disturbances, and submitted lay statements attesting to the in-service onset of excessive snoring in support of his claim.  The October 2009 VA treatment records also reviewed the results of a September 2009 sleep study confirming a diagnosis of sleep apnea.  While the September 2010 VA examination addressed the Veteran's claim of entitlement to service connection for sleep disturbances, and noted his diagnosis of obstructive sleep apnea; the examiner found no undiagnosed illnesses, and no relationship between the Veteran's in-service exposures to environmental hazards in Southwest Asia and his multiple health problems.  However, the examiner fails to address the possibility of in-service onset for sleep apnea as evidenced by the in-service onset of symptoms such as serious snoring and cessation of breathing while sleeping.  


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center to obtain and associate with the virtual claims file all outstanding records of treatment.  A specific request should be made for any records from the Kansas City VAMC and Nevada CBOC for treatment since January 2012.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his sleep disorder.  The paper and electronic claims folder, including a copy of this remand, must be made available to the examiner.  The examiner must state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed must be provided.

The examiner must state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's sleep disorder had its onset during service or is otherwise related to his service.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

In providing the opinion, the examiner must address the following: 1) the December 2009 statement by A.M. attesting to the Veteran's deep snoring following his return from Saudi Arabia in 1990; 2) the June 2010 statement by R.D. attesting to the Veteran's serious problem of snoring and not breathing while he slept while deployed as part of Operation Desert Shield in 1990; 3) the February 2011 statement by D.C. attesting to the Veteran snoring loud enough to wake up people several rooms away from October 1990 through August 1991; and 4) the Veteran's competent lay statements asserting continuous symptoms since service discharge.  

It should be noted that lay persons such as the Veteran, A.M., R.D., and D.C. are competent to attest to matters of which they have first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


